Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: allowance of claims 1,4-8, and 10-23 is indicated because the prior art of record does not show or suggest the steps of controlling an average residence time of said loaded carriers in said second processing section relative to an average residence time of said loaded carriers in at least one of said first processing section or said third processing section by varying a movement speed of said incremental convey segment during at least a portion of the incremental movement of said second convey segment: wherein said sequential passing of step (b) includes sequentially loading each of said loaded carriers into a respective one of said carrier-receiving slots and said controlling of said average residence times causes at least some of said carrier-receiving slots to be skipped during said loading as recited in claims 1,4-7; the step of transporting a second loaded carrier through said first and said second processing sections by repeating steps (a) through (d) with said second loaded carrier; and during said transporting of step (e), adjusting a ratio of T2 to T1 by periodically skipping one or more carrier slots of said vertical convey segment when loading said second loaded carrier into said vertical convey segment as recited in claims 8, 10-17; and the step of controlling a ratio of a first residence time in the first processing section to a second residence time in the second processing section by operating the first convey segment to skip a first number of slots of the first carrier-receiving slots and operating the second convey segment to skip a second number of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 8, 2021